Citation Nr: 0305256	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  97-33 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for coronary artery disease 
claimed as secondary to Agent Orange exposure and service-
connected disability.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 




INTRODUCTION

The veteran had active military service from May 1969 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other determinations, held 
that a previously disallowed claim for service connection for 
coronary artery disease as a result of malaria had not been 
reopened by submission of new and material evidence.  In 
connection with his appeal of that and other adverse RO 
determinations, the veteran testified at a hearing before the 
undersigned member of the Board at the RO in January 1999.  
In April 1999 the Board remanded the merits of the claim for 
service connection for coronary artery disease to the RO for 
additional evidentiary development and adjudication.  After 
completion of various actions pursuant to the remand, the RO 
in September 2002 continued its prior denial of service 
connection for coronary artery disease.  The case has been 
returned to the Board for further review on appeal.  

In its April 1999 decision, the Board also denied an 
effective date earlier than June 28, 1996, for a rating in 
excess of 50 percent for service-connected post-traumatic 
stress disorder (PTSD) and remanded the issue of entitlement 
to a current evaluation higher than 70 percent for PTSD for 
further development and RO review.  In September 2002 the RO 
assigned a schedular 100 percent rating for PTSD from June 
26, 1996.  Since the Board has entered a decision holding 
that the veteran is not entitled to a rating higher than 50 
percent for any period before June 1996, no issue relating to 
PTSD remains before the Board at the present time.  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, this case is not yet ready for 
appellate disposition.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, only days 
after the Board's remand, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which eliminated the 
well-grounded claim requirement, expanded the duty of VA to 
notify the claimant and representative, and enhanced VA's 
duty to assist an claimant in developing the information and 
evidence necessary to substantiate a claim.  

In August 2001 VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which is effective August 29, 2001.  Except for the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.  

This matter arises from an appeal filed by the veteran from 
the retroactive termination of additional compensation 
awarded for a dependent wife and children following receipt 
of information that the veteran had been divorced since 
September 1994 and the children in question were no longer 
living with him.  The action appealed took place after the 
effective date of the VCAA.  However, the record shows that 
the RO has not referenced or discussed the VCAA in any way in 
developing and readjudicating the veteran's appeal.  In 
particular, the RO has not provided notice to the veteran of 
the requirements of the VCAA, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence, either by a notice letter of its own or by adopting 
a copy of the recommended VCAA notice letters provided by the 
Veterans Benefits Administration.  Nor has the RO addressed 
the extent to which the VCAA was satisfied.  See Quartuccio 
v. Principi, 16 Vet. App 83 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  

In the present case, the assistance provided should include, 
but not necessarily be limited to, procurement of the report 
of a June 1986 hospitalization at Penrose Hospital.  Upon 
receipt of that evidence, the RO should determine whether 
another VA examination, including a nexus opinion, is 
necessary in light thereof.  



The case is therefore remanded to the RO for the following 
actions:  

1.  The RO should attempt to obtain the 
report of hospitalization at the Penrose 
Hospital in June 1986.  Upon receipt of 
any records from that facility, the RO 
should determine whether reexamination of 
the veteran in light thereof, including a 
request for an opinion as to a nexus 
between current disability and service, 
is required.  

2.  The RO must undertake all 
notification and development actions 
required by the VCAA.  

3.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
adverse, the veteran should be furnished 
a supplemental statement of the case and 
afforded the applicable period of time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this remand is to 
obtain additional development and adjudication.  The Board 
does not intimate any opinion as to the merits of the case or 
the disposition ultimately warranted in the veteran's appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




